DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/01/2019 has been considered by the Examiner and made of record in the application file.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelvin Liu (Reg. No. 73,932) on March 30th, 2021.
The application has been amended as follows:
1. (Currently Amended)  A communication terminal comprising at least one playback device, at least one input device, at least one communication device, and at least one control device, wherein
the control device comprising a processor that performs
	content presentation processing of acquiring a content from a content server via the communication device and playing back the content by the playback device,

	tendency specification processing of acquiring the emotion data of the user, which has been stored in the content server, from the content server via the communication device and specifying a tendency of the change over time of the user on a basis of the emotion data, and
	recommendation content search processing of searching for a recommendation content to be recommended to the user on a basis of the emotion data and the tendency; and
in the tendency specification processing, the tendency is specified on a basis of information that is input by the user to the input device and relates to a desired emotion of the user after viewing, and the plurality of pieces of emotion data of the user, which have been stored in the content server and are acquired from the content server via the communication device.
	4.  (Cancelled)
	7. (Currently Amended)  A content server comprising at least one storage device and at least one control device, wherein
	the control device comprising a processor that performs
	content presentation processing of providing a content to a communication terminal,

	tendency specification processing of specifying a tendency of the change over time of the user on a basis of the emotion data of the user, which has been stored in the storage device, and
	recommendation content search processing of searching the storage device for a recommendation content to be recommended to the user on a basis of the tendency; and
in the tendency specification processing, the tendency is specified on a basis of information that is input by the user to the communication terminal and relates to a desired emotion of the user after viewing, and the plurality of pieces of emotion data of the user, which have been stored in the content server and are received from the communication terminal.
	8. (Currently Amended)  A content recommendation system comprising:
	 a communication terminal comprising at least one playback device, at least one input device, at least one communication device, and at least one control device, wherein the control device comprising a processor that performs
	content presentation processing of acquiring a content from a content server via the communication device and playing back the content by the playback device,
	emotion data storage processing of storing, in the content server via the communication device, at least a piece of emotion data that is input from the input device and that is a change over time in a level of an emotion of a user of the communication terminal, which is caused by viewing the content played back by the playback device,
	tendency specification processing of acquiring the emotion data of the user, which has been stored in the content server, from the content server via the communication device and specifying a tendency of the change over time of the user on a basis of the emotion data, and
	recommendation content search processing of searching for a recommendation content to be recommended to the user on a basis of the emotion data and the tendency; and
in the tendency specification processing, the tendency is specified on a basis of information that is input by the user to the input device and relates to a desired emotion of the user after viewing, and the plurality of pieces of emotion data of the user, which have been stored in the content server and are acquired from the content server via the communication device; and
	the content server, wherein
	the content server stores emotion data of a plurality of users.
9. (Currently Amended)  A control method of a communication terminal including at least one playback device, at least one input device, at least one communication device, and at least one control device, the control method comprising:
	acquiring a content from a content server via the communication device and playing back the content by the playback device;
	storing, in the content server via the communication device, at least a piece of emotion data that is input from the input device and that is a change over time in a level 
	acquiring the emotion data of the user, which has been stored in the content server, from the content server via the communication device and specifying a tendency of the change over time of the user on a basis of the emotion data; and
	searching for a recommendation content to be recommended to the user on a basis of the emotion data and the tendency; wherein
in the tendency specification processing, the tendency is specified on a basis of information that is input by the user to the input device and relates to a desired emotion of the user after viewing, and the plurality of pieces of emotion data of the user, which have been stored in the content server and are acquired from the content server via the communication device.
	10. (Currently Amended)  A control device comprising a processor coupled to a storage device that controls a communication terminal, the control device comprising:
	a content presentation unit that acquires a content from a content server via a communication device and plays back the content by a playback device;
	an emotion data accumulation unit that stores, in the content server via the communication device, at least a piece of emotion data that is a change over time in a level of an emotion of a user of the communication terminal, which is caused by viewing the content played back by the playback device;
	a tendency specification unit that acquires the emotion data of the user, which has been stored in the content server, from the content server via the communication device 
	a recommendation content search unit that searches for a recommendation content to be recommended to the user on a basis of the emotion data and the tendency; wherein
in the tendency specification processing, the tendency is specified on a basis of information that is input by the user to the communication terminal and relates to a desired emotion of the user after viewing, and the plurality of pieces of emotion data of the user, which have been stored in the content server and are acquired from the content server via the communication device.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alfishawi et al. (‘587 and ‘749) teaches identifying and rendering content relevant to a user’s current mental state and context.  Specifically, the prior art teaches a system includes a state component that determines a state of a user during a current session of the user with the media system based on navigation of the media system by the user during the current session, media items provided by the media system that are played for watching by the user during the current session, and a manner via which the user interacts with or reacts to the played media items. In an aspect, the state of the user includes a mood of the user. A selection component then selects a media item provided by the media 
Kang et al. teaches a method for controlling an image display apparatus includes obtaining, by the image display apparatus, emotion information associated with a user of the image display apparatus, determining a contents to be recommended for the user among a plurality of different contents, based on the obtained emotion information associated with the user, and selectively or automatically reproducing one of the recommended contents at the image display apparatus.
Choi et al. teaches an electronic device and method for generating user profile.  Specifically, the prior art teaches a communication module; and a processor which is functionally connected to the communication module, wherein the processor may be set to detect the occurrence of an event, check whether the event is a designated event, acquire information corresponding to one or more external electronic devices for the electronic device if the event is the designated event, and generate or update a user profile corresponding to a user of the electronic device on the basis of at least the information.
Moon et al. teaches an apparatus for recommending content based on a user's emotion. The apparatus includes an emotion information acquiring unit configured to acquire emotion information of a user at the time of use of particular content; an emotion information managing unit configured to store and manage emotion information corresponding to the particular content; and a content recommending unit configured to search for and recommend content 
Aimone et al. teaches a system and method for enhancing content using brain-state data.  Specifically, the prior art discloses a computer system or method may be provided for modulating content based on a person's brainwave data, including modifying presentation of digital content at at least one computing device. The content may also be modulated based on a set of rules maintained by or accessible to the computer system. The content may also be modulated based on user input, including through receipt of a presentation control command that may be processed by the computer system of the present invention to modify presentation of content. Content may also be shared with associated brain state information.
Orr et al. teaches an intelligent automated assistant for media exploration. Specifically, a speech input representing a request for one or more media items is received from a user. The process determines whether the speech input corresponds to a user intent of obtaining personalized recommendations for media items. In response to determining that the speech input corresponds to a user intent of obtaining personalized recommendations for media items, at least one media item is obtained from a user-specific corpus of media items. The user-specific corpus of media items is generate based on data associated with the user. The at least one media item is provided.
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As amended the claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination specified by independent claims 1, 7, 8, 9 and 10.
When taken into context the claims as a whole were not uncovered in the prior art, even further the dependent claims 2, 3, 5 and 6 are allowed as they depend upon the allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165